Citation Nr: 0217736	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  00-08 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for a left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to 
August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied a compensable 
rating for the left varicocele.

In November 2001, the Board remanded the claim for a 
Travel Board hearing, which was held before the 
undersigned in March 2002.

In April 2002, the Board undertook additional development 
on the issue on appeal, pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2), specifically an examination.  In 
September 2002, the veteran underwent the examination, and 
in October 2002, the Board provided notice of the 
development, as required by 38 C.F.R. § 20.903. 

At the March 2002 Travel Board hearing, the veteran 
indicated that he was unable to be gainfully employed.  
Transcript. at 4.  Therefore, he has raised the issue of 
entitlement to a total rating based on individual 
unemployability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition 
of the veteran's appeal.

2.  The left varicocele is tender to palpation.

3.  The left varicocele does not result in frequent 
hospitalizations or a marked interference in employment.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for the left 
varicocele have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.20, 4.118, Diagnostic Code 7804 (2002); Fed. Reg. 
49,590 (July 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118, Diagnostic Code 7804).

2.  Referral for extraschedular rating is not warranted 
for the left varicocele.  38 C.F.R. § 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's July 1952 service discharge examination 
showed an asymptomatic left varicocele, and by rating 
decision of January 1961 service connection was granted 
for the left varicocele.  A noncompensable evaluation was 
assigned and has been in effect since that time.

In 1995, the veteran submitted medical evidence pertaining 
to a claim for private disability insurance benefits based 
on a right medial meniscus tear.

In November 1999, the veteran submitted a copy of a July 
1999 prostate-specific antigen (PSA) test and a July 1998 
progress report from the U.S. Department of Justice, 
Federal Bureau of Corrections (FBC) indicating that the 
veteran had medical restrictions of no prolonged standing, 
no weight lifting over twenty pounds, and lower bunk 
required.  Medical records from the FBC dated in 1984 and 
1985 and from 1997 to 1999 make no reference to varicocele 
or to any functional limitations attributed to varicocele.

At the March 2002 Travel Board hearing held at the RO 
before the undersigned, the veteran testified that his 
current symptoms included enlargement and swelling of the 
left lower extremity.  He also said that he was unable to 
stand for more than thirty minutes, could not climb, could 
not get into a bed that was two-and-half to three feet 
high, and could not lift over five pounds.  He reported 
that he used a jockey strap to keep the left testicle 
stable.  He indicated that he was a medical doctor who had 
specialized in the ear, nose and throat, and that on a 
severity scale of mild, moderate and severe, he rated his 
left varicocele as being between moderate and severe.  He 
stated that he could not be gainfully employed and needed 
the intermittent assistance of another for cooking and 
housekeeping.  He indicated that he left his medical 
practice because of a right medial meniscus tear.  He 
noted that he would submit his private treatment records.  
Transcript.

In May 2002, the veteran submitted a report of a private 
medical examination done in April 2002.  The examination 
was for complaints of unilateral edema.  He reported no 
complaints of the urinary/reproductive system.  Physical 
examination of the genitalia was normal by inspection, and 
no lesions were present.  A lesion on the right lower 
extremity, which was indurated on palpation with the 
presence of venous stasis, was found.  The assessment was 
persistent edema with pigmentation.

The veteran underwent a VA examination in September 2002.  
The examiner indicated that the claims file was reviewed.  
The veteran reported that the left varicocele was tender 
and itchy.  He indicated that he was conscious of the 
itching and tenderness when standing.  He also noted that 
he had a twelve-year history of varicose veins and edema, 
with superficial varicose veins in the right lower 
extremity.  He described the limitations from the varicose 
veins and resultant edema affecting his daily activities 
and his occupation from which he was retired.  

Physical examination revealed tenderness of the left 
varicocele to palpation.  Varicose veins with mild, but 
not persistent, edema was present in the right leg.  The 
diagnoses were a left varicocele with mild tenderness to 
palpation and superficial right leg varicose veins with 
residuals.  As to the varicocele, the examiner noted that 
the veteran was retired and that the varicocele did not 
affect his job.  The examiner also indicated that the 
varicocele intermittently affected his daily activities.

Legal Criteria

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge 
and consider all regulations which are potentially 
applicable based upon the assertions and issues raised in 
the record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or 
injury in which not only the function affected but also 
the anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

A zero percent rating is warranted for asymptomatic 
varicose veins that are palpable or visible.  A 10 percent 
rating requires symptomatology that is manifested by 
intermittent edema of the extremity or aching and fatigue 
in the leg after prolonged standing or walking, and that 
is relieved by elevation of the extremity or by use of 
compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2002).

Diseases of the genitourinary system generally result in 
disabilities that are related to renal or voiding 
dysfunction, infections, or a combination of these.  Where 
the diagnostic codes refer the decisionmaker to specific 
areas of dysfunction, the predominant area of dysfunction 
shall be considered for rating purposes.  38 C.F.R. 
§ 4.115a.  A compensable rating is warranted for 
genitourinary disorder that is manifested by voiding 
dysfunction on the basis of urine leakage, frequency, or 
obstructed voiding.  See id.  A zero percent rating is 
warranted for the removal or complete atrophy of a single 
testis.  38 C.F.R. § 4.115b, Diagnostic Codes 7523-24. 
(2002).  Chronic epididymo-orchitis is rated as an urinary 
tract infection.  38 C.F.R. § 4.115b, Diagnostic Codes 
7525. (2002).

The Board notes that, effective August 30, 2002, during 
the pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended 
with regard to rating skin disabilities.  Fed. Reg. at 
49,596-99 (to be codified at 38 C.F.R. § 4.118).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  Under the criteria for rating skin 
disorders prior to August 30, 2002, superficial scars that 
are tender and painful on objective demonstration warrant 
a 10 percent disability rating, which is the maximum 
schedular rating.  38 C.F.R. § 4.118, Diagnostic Code 7404 
(2001).  Under the new criteria effective August 30, 2002, 
a 10 percent rating is warranted for a superficial scar 
that is painful on examination; a 10 percent rating is the 
maximum schedular rating.  Fed. Reg. at 49,596 (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7804).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-
175 (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2002)).  The law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order) (holding that VA cannot assist 
in the development of a claim that is not well grounded).  
This law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
the VCAA of 2000.  See 38 C.F.R § 3.159.  The regulations 
pertaining to these claims merely implement the VCAA of 
2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.

The RO considered the claim prior to the enactment of the 
VCAA of 2000 and the promulgation of the new regulations. 
As explained below, VA has made all reasonable efforts to 
assist the veteran in the development of his claim and has 
notified him and his representative of the information and 
evidence necessary to substantiate the claim and of the 
efforts to assist him.  Thus, although the RO did not have 
the benefit of the new law and regulations, VA's duties 
have been fulfilled and the Board may proceed to decide 
the claim without prejudice to the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGPREC 16-92 (July 24, 1992).

Through a July 1999 letter, a March 2000 statement of the 
case, and the March 2002 Travel Board hearing, VA informed 
the veteran of the information and medical and lay 
evidence that was necessary to substantiate his claim.  A 
copy of the March 2000 statement of the case was sent to 
the representative.  Additionally, the representative was 
present at the March 2002 Travel Board hearing, and copies 
of the July 1999 letter and the transcript of the March 
2002 hearing were available for review by the 
representative prior to the submission of written argument 
in October 2002.  In response to the July 1999 letter 
asking the veteran to identify medical evidence, the 
veteran authorized the release of records from 
correctional facilities, which the RO obtained.  At the 
March 2002 hearing, the veteran indicated that he would 
submit private medical records.  Transcript. at 8.  In May 
2002, he submitted private medical evidence.  Therefore, 
the veteran and his representative have been notified of 
the information and evidence needed to substantiate this 
claim, and the veteran's responsibilities for providing 
recent private medical evidence.  See 38 U.S.C.A. § 5103A; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R 
§ 3.159.

As noted above, the RO obtained medical records from two 
correctional facilities and the veteran submitted private 
medical evidence.  The veteran did not identify any other 
recent medical evidence.  In light of the above, VA has 
fulfilled its duty to assist in obtaining relevant 
records.  See 38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  

Pursuant to the April 2002 development memorandum, the 
Board provided the veteran with a medical examination and 
obtained a medical opinion addressing the effect of the 
left varicocele on employability.  Accordingly, VA has 
satisfied its duty to assist by providing a medical 
examination and obtaining a medical opinion.  See 
38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c)(4).

Although the RO did not consider 38 C.F.R. §§ 3.321, 
4.115a, and 4.115b, and the old rating criteria of 
38 C.F.R. § 4.118, and even though the Board did not 
provide notice of the fact that it would be considering 
38 C.F.R. §§ 3.321, 4.115a, and 4.115b, as per the 
instructions of the April 2002 development memorandum, for 
reasons stated below, the veteran is not prejudiced by 
these actions.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, for the same reasons as stated 
below, the veteran is not prejudiced by the Board's 
consideration of the new rating criteria of 38 C.F.R. 
§ 4.118 without providing prior notice.  See id.  
Additionally, the Board finds that because all available 
evidence has been obtained, the veteran has not advised VA 
of the existence of any other relevant evidence, and 
examination and medical opinion have been provided, any 
failure to strictly adhere to the provisions of the VCAA 
is harmless error.

The varicocele is limited to one testis.  Therefore, any 
edema is not akin to intermittent edema of an entire 
extremity.  Moreover, the varicocele does not result in 
both aching and fatigue after prolonged standing or 
walking.  Rather, the symptomatology is limited to mild 
tenderness and purported itching, both of which reportedly 
occur when standing.  The veteran does have varicose veins 
of the right lower extremity, but service connection is 
not in effect for that disability and it has not been 
shown that the varicose veins of the right leg are related 
to the left varicose.  In short, the symptomatology for 
the varicocele is not analogous to the symptomatology 
required for a compensable rating for varicose veins.  See 
38 C.F.R. § 4.104, Diagnostic Code 7120.

Even though the veteran submitted evidence of a PSA test, 
and although VA has received medical evidence showing a 
history of benign prostate hypertrophy, the veteran did 
not provide a medical opinion showing that the left 
varicocele is related to a prostate condition, nor is 
there other medical evidence showing such a relationship.  
Additionally, there is no evidence that the left 
varicocele results in a voiding dysfunction.  Furthermore, 
Diagnostic Codes 7523 and 7524 provides that a zero 
percent rating is warranted for removal or complete 
atrophy of a single testis.  In short, a compensable 
rating by analogy under the applicable Diagnostic Codes of 
38 C.F.R. §§ 4.115a and 4.115b is not warranted. 

While the veteran has argued that the varicocele could 
result in a blood clot, there is no evidence that it has.  
Disability ratings are based on the present level of 
disability, not the potential for further disabilities.  
Francisco, 7 Vet. App. at 58.  Accordingly, a higher 
rating based on any potential for a blood clot is not 
warranted.

The left varicocele is mildly tender on palpation.  While 
it was not specifically noted that the varicocele was also 
painful on palpation, the Board finds that the 
symptomatology of the left varicocele is akin to a painful 
and tender scar.  Therefore, a 10 percent disability 
rating by analogy is warranted under the old criteria of 
Diagnostic Code 7804.  A higher rating is not warranted 
under the new criteria of Diagnostic Code 7804 because the 
maximum schedular rating is also 10 percent.  Since 
consideration of 38 C.F.R. § 4.118, under the old 
criteria, results in a grant of benefits, the veteran is 
not prejudiced by the Board's initial consideration of 
that regulation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.903(c).

Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).

The RO did not consider an extraschedular evaluation in 
this case and did not discuss the criteria in the 
statement of the case.  The United States Court of Appeals 
for Veterans Claims (hereinafter, the "Court") has held 
that the Board is precluded by regulation from assigning 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 
(1996). The Board, however, is still obligated to seek all 
issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant 
to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own.

In this case, the veteran's testimony at the March 2002 
Travel Board hearing suggests his belief that he is unable 
to work because of, among other things, the left 
varicocele.  As noted above, the Board has granted a 
schedular increase.  While the Board did not provide 
notice to the veteran that it would be considering the 
applicability of 38 C.F.R. § 3.321, as per the 
instructions of the April 2002 development memorandum, the 
veteran has submitted evidence regarding his 
unemployability and the report of the September 2002 VA 
examination, copies of which were sent to the veteran and 
the representative, addressed this matter.  Therefore, the 
failure to provide notice of the consideration of 
38 C.F.R. § 3.321 is harmless error and the veteran is not 
prejudiced by the consideration of the applicability of 
38 C.F.R. § 3.321 at this point.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 6-96.

The veteran's left varicocele does not result in frequent 
hospitalizations.  As to unemployability, the September 
2002 VA examiner noted that the left varicocele did not 
affect his job and that it only intermittently affected 
his daily activities.  While the VA examiner noted that 
the veteran was retired, the report of September 2002 VA 
examination sufficiently addresses impairment in 
employment caused by the left varicocele.  Specifically, 
the examiner noted the impairment from the left varicocele 
and the veteran, himself, reported that the varicose veins 
of the right leg affected his occupation.  In other words, 
while the representative asserted that the VA examiner 
impermissibly considered the veteran's age in determining 
employment impairment in violation of 38 C.F.R. § 4.19, 
the report of the examination is adequate for 
consideration of impairment of employment for purposes of 
an extraschedular rating.  

The veteran submitted evidence showing that he filed a 
private disability insurance benefits claim based on a 
right knee disability.  He also testified that he quit 
practicing medicine because of his right lower extremity.  
Transcript at 6.  He has also asserted that the left 
varicocele results in various restrictions of activities 
and has submitted medical evidence he purports shows some 
of those restrictions.  However, the veteran reported at 
the September 2002 VA examination that the only 
restriction was that he noticed that the varicocele was 
tender and itchy, particularly while standing.  The VA 
examiner noted that the varicocele did not affect the 
veteran's job and that it only intermittently affected his 
daily activities.  The July 1998 FBC report does not 
associate the functional limitations to the left 
varicocele, and the April 2002 private medical report 
relates to his right leg problems and not to the service-
connected left varicocele.  The Board places greater 
weight on the findings of the September 2002 VA 
examination than on the veteran's prior assertions which 
are not supported by the evidence he has submitted.  The 
Board notes that the 10 percent rating by analogy under 
Diagnostic Code 7804 contemplates some impairment of 
employment and finds that the left varicocele does not 
result in a marked impairment of employment.

In light of the fact that the service-connected left 
varicocele does not present an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

A 10 percent rating for the left varicocele under 
Diagnostic Code 7804 is granted, subject to VA regulations 
governing the payment of monetary benefits.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

